Citation Nr: 1616550	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1986.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Board remanded the matter to obtain records from the Social Security Administration.

The Veteran testified before the undersigned at a January 2015 Travel Board hearing.  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The claim of entitlement to service connection for a right knee disability on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2008 Board decision denied entitlement to service connection for a right knee disability; the Veteran was properly notified of the decision and his appellate rights and did not perfect a timely appeal.

2. Evidence received since the February 2008 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The February 2008 Board decision denying entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 2014).

2. New and material evidence has been received to reopen the claim of service connection claim for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" is evidence not previously submitted to agency decision makers.  "Material evidence" is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  To warrant reopening, the new evidence must raise a reasonable possibility of substantiating the claim.  Id.; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In February 2008, the Board denied the Veteran's initial claim of entitlement to service connection for a right knee disability.  The Veteran was notified of the adverse outcome and of his appellate rights.  While he did file a motion for reconsideration, that motion was denied in August 2008.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Hence, the February 2008 Board decision is final.  38 U.S.C.A. § 7104.

The Board denied the Veteran's service-connection claim because it found that the evidence of record did not show a chronic right knee disability in service or establish that the Veteran's current right knee disability related to service.  

New evidence has been received since the Board's February 2008 decision that is material to the Veteran's claim of entitlement to service connection for a right knee disability.  In November 2009, the Veteran submitted a "NEXUS Letter and patient notes [to] be considered for my knee condition."  The nexus opinion was authored by a VA physician and states that the Veteran's "diagnosis" is "[m]ore likely than not a result of [his] military service."  The opinion refers to "Note 9/29/09."  The claims file does not contain medical records dated September 29, 2009; however, it does contain medical records dated June 29, 2009 that are signed by the same VA physician who authored the new nexus opinion and that address the Veteran's right knee disability.  The November 2009 nexus opinion constitutes new evidence that raises a reasonable possibility of substantiating the Veteran's claim in that it suggests that the Veteran's right knee disability relates to service.  See 38 C.F.R. § 3.310; see also January 2015 Hearing Transcript (testifying that the Veteran injured his right knee is service and has ongoing right knee problems).  Therefore, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability.


REMAND

The merits of the claim of entitlement to service connection for a right knee disability are remanded for further development, to include obtaining a new VA examination.

In light of the new evidence the May 2007 VA examination report is not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Medical evidence submitted subsequent to the May 2007 VA examination report indicates that the Veteran's right knee disability relates to service.  See June and November 2009 VA medical records.  In addition, the Veteran's testimony suggests that he has experienced ongoing right knee problems since service.  January 2015 Hearing Transcript (stating that the Veteran did not seek regular medical care for his right knee symptoms for several years after service because his back problems took precedence over his other medical problems).  Consequently, remand is necessary to obtain a new VA medical examination with an opinion as to whether, in light of the new medical and lay evidence, the Veteran's right knee disability relates to service.

The case is REMANDED for the following actions:

1. Arrange to obtain any outstanding VA medical records, dated since October 2013.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for an orthopedic VA examination to determine the nature and etiology of any diagnosed right knee disability.  The entire claims file, to include all VBMS and Virtual VA records, must be made available to the examiner, who must note its review.  Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed right knee disability, to include osteoarthritis, had its clinical onset during active service or is related to any incident of service.

For purposes of rendering the requested opinion, the examiner should assume that the Veteran is competent to report that he injured his right knee in service.

The examiner must provide a complete explanation for any opinion offered.  He or she must identify and reconcile any contradictory evidence, to include medical opinion evidence and lay testimony, of record.

3. The RO must then review the medical examination report to ensure that it satisfies the remand directives.  If the report is deficient in this regard, return it to the examiner for further discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


